Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This is a first non-final Office Action on the merits for application 16/210865. Claims 1-22 are pending examination.
	

Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim(s) 1 is/are drawn to method (i.e., a process), claim(s) 11 is/are drawn to a system (i.e., a machine/manufacture), and claim(s) 20 is/are drawn to non-transitory computer readable medium (i.e., a machine/manufacture). As such, claims 1, 11, and 20 is/are drawn to one of the statutory categories of invention.
Claims 1-22 are directed to monitoring and computing demand forecast of goods or services based on transaction data. Specifically, the claims recite monitoring new and updated transaction data received one or more data sources and storing the transaction data into one or more of a collection; computing a demand forecast for the transaction data for each dataset in the collection using a selected one from among the plurality of different machine learning models available, wherein the selected machine learning model is trained using training data comprising at least a portion of the transaction data; evaluating the accuracy of the computed demand forecast based on comparing the actual demand with the computed demand forecast; determining for each dataset whether to initiate a reselection process for the selected machine learning model based on the accuracy of the demand forecast; commencing reselection of the machine learning model when the accuracy of the demand forecast decreases below a first threshold value to obtain a reselected machine learning model; updating the selected machine learning model with the reselected machine learning model; and processing the transaction data using the updated machine learning model, which is grouped within the Methods Of Organizing Human Activity and is similar to the concept of (commercial or legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors business relations) grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)). Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) such as system, computer hardware server, network, computer network, memory, and a non-transitory computer readable storage medium merely use(s) a computer as a tool to perform an abstract idea and/or generally link(s) the use of a judicial exception to a particular technological environment. Specifically, the system, computer hardware server, network, computer network, memory, and a non-transitory computer readable storage medium perform(s) the steps or functions of monitoring new and updated transaction data received one or more data sources and storing the transaction data into one or more of a collection; computing a demand forecast for the transaction data for each dataset in the collection using a selected one from among the plurality of different machine learning models available, wherein the selected machine learning model is trained using training data comprising at least a portion of the transaction data; evaluating the accuracy of the computed demand forecast based on comparing the actual demand with the computed demand forecast; determining for each dataset whether to initiate a reselection process for the selected machine learning model based on the accuracy of the demand forecast; commencing reselection of the machine learning model when the accuracy of the demand forecast decreases below a first threshold value to obtain a reselected machine learning model; updating the selected machine learning model with the reselected machine learning model; and processing the transaction data using the updated machine learning model. The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of using a system, computer hardware server, network, computer network, memory, and a non-transitory computer readable storage medium to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of monitoring and computing demand forecast of goods or services based on transaction data. As discussed above, taking the claim elements separately, the system, computer hardware server, network, computer network, memory, and a non-transitory computer readable storage medium perform(s) the steps or functions of monitoring new and updated transaction data received one or more data sources and storing the transaction data into one or more of a collection; computing a demand forecast for the transaction data for each dataset in the collection using a selected one from among the plurality of different machine learning models available, wherein the selected machine learning model is trained using training data comprising at least a portion of the transaction data; evaluating the accuracy of the computed demand forecast based on comparing the actual demand with the computed demand forecast; determining for each dataset whether to initiate a reselection process for the selected machine learning model based on the accuracy of the demand forecast; commencing reselection of the machine learning model when the accuracy of the demand forecast decreases below a first threshold value to obtain a reselected machine learning model; updating the selected machine learning model with the reselected machine learning model; and processing the transaction data using the updated machine learning model. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of monitoring and computing demand forecast of goods or services based on transaction data. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
As for dependent claims 2-10, 12-19, and 21-22 further describe the abstract idea of monitoring and computing demand forecast of goods or services based on transaction data. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.
	
3.	The prior art of record does not teach neither singly nor in combination the limitations of claims 1-22.
NPL Reference
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The NPL “Statistical and Machine Learning forecasting methods: Concerns and ways forward” describes “Machine Learning (ML) methods have been proposed in the academic literature as alternatives to .

	

Pertinent Art
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Reference#20160283953 teaches similar invention which describes “In one embodiment, a computer-implemented method includes receiving historical transaction data related to a product. A demand model is calibrated to forecast demand for each of one or more zones and each of one or more channels over which the product is sold. A time-and-virtual-space (TVS) network is constructed, by a computer processor, to include one or more supply nodes and one or more sink nodes. Each of the supply nodes represents inventory of the product at a corresponding physical location, and each of the sink nodes represents a calibrated demand for the product. Based on the TVS network, a low-cost plan is determined for an omni-channel retail environment. The low-cost plan specifies at least one of allocation of the product across physical stores, partitioning of the inventory of the product for virtual sales, and pricing of the product”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAREK ELCHANTI whose telephone number is (571) 272-9638.  The examiner can normally be reached on Flex Mon - Thur 7-7:00 and Fri 7-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAREK ELCHANTI/Primary Examiner, Art Unit 3621